Application for a stay denied upon condition that the parties proceed to a trial of the issues raised by the complaint and any answer or supplemental pleadings that may be served, which trial is set to commence at the Special Term of the Supreme Court held in Erie County on Tuesday, November 12, 1957, and upon the further condition that if the trial is not concluded and the issues decided on or before November 26, 1957, the application for a stay is granted, with leave to the plaintiff to apply to Special Term for an order directing the appellant to furnish security for any damages that may be incurred as the result of the stay.